 

Exhibit 10.1

 

[tv484862_img1.jpg]

CHEIF EXECUTIVE OFFICER EMPLOYMENT CONTRACT (CEO) BETWEEN (1) Moxian, Inc (the
“Company”), of Block A, 9/F, Union Plaza, 5022 Binjiang Avenue, Futian District,
Shenzhen City, Guangdong Province, China; and (2) Yin Yi Jun, Identity Card No.
310105198608123217 (the “Executive”), of Room 401, No. 137, Xinjing 3rd Village,
Changning District, Shanghai, China. 310105198608123217 137 401 THE PARTIES
AGREE AS FOLLOWS 1. Interpretation 1.1. In this Agreement, where the context
admits: “Board” means the board of directors of the Company and/or any other
Group Company. “Confidential Information” means any trade secrets or
confidential information (which may include commercially sensitive information)
important to and relating to the business of the Company and/or any other Group
Company or relating to any clients, employees, consultants or officers of the
Company and/or any other Group Company. Confidential information includes but is
not limited to confidential customer lists or requirements, pricing structures,
marketing and sales information, business plans or dealings, non-public
financial information and plans, designs, formulae, product plans, research
activities, and Intellectual Property; any documents marked as confidential (or
a similar expression); any information which the Executive has been told is of a
confidential nature or which might reasonably be expected by the Company and/or
any other Group Company to be regarded as confidential; and/or any information
which has been given to the Company and/or any other Group Company in
confidence. “Commencement Date” means February 5, 2018, or such other mutually
agreed date. 2018 2 5 , “Group Company” means Moxian, Inc. a Nevada incorporated
company, its subsidiaries and viable interest entity. “Intellectual Property”
means all intellectual and industrial property and all rights therein including,
without limiting the generality of the foregoing, all inventions (whether
patentable

 

 

 

[tv484862_img2.jpg]

 or not, and whether or not patent protection has been applied for or granted),
improvements, developments, discoveries, proprietary information, trademarks,
trade names, websites, internet domain names, logos, art work, slogans,
know-how, technical information, trade secrets, processes, designs (whether or
not registrable and whether or not design rights subsist in them), utility
models, works in which copyright may subsist (including computer software and
preparatory and design materials therefor), and all works protected by rights or
forms of protection of a similar nature or having equivalent effect anywhere in
the world. “Restricted Business” means the design, development, marketing or
sales of software, or any other process, system, product or service marketed,
sold or under development by the Company and/or any other Group Company.
“Restricted Client” means any person, firm, corporation or other form of entity
to whom the Company and/or any other Group Company rendered services or had made
a pitch at any time during his employment. “Prospective Client” means any person
(other than a Restricted Client) who, at any time during the Executive’s
employment, or, where the covenant applies after termination of employment, at
any time during the six month period immediately prior to the date of his
termination of employment, was a person: (1) from whom the Company and/or any
other Group Company solicited or has solicited business during the relevant
period; (2) to whom the Company and/or any other Group Company has made a
presentation during the relevant period; or (3) for whom the Company and/or any
other Group Company has taken steps in preparing to solicit business during the
relevant period, and with whom during such relevant period the Executive shall
have had business dealings. 1.2. In this Agreement, where the context admits:
(A) references to any statute or statutory provisions include a reference to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and any reference to a statutory provision
shall include any subordinate legislation made from time to time under that
provision;

 

 

[tv484862_img3.jpg]

 12.3. The Executive agrees and undertakes that all Intellectual Property made
or discovered by him shall not infringe any rights of any third party (including
but not limited to contractual or intellectual property rights) or put the
Company and/or any other Group Company into disrepute, and shall be original.
13. Restrictions 13.1. The Executive covenants with the Company (for itself and
on behalf of each other Group Company) as follows. (A) Non-competition The
Executive shall not during his employment or at any time during six (6) month
period after the date of the termination of his employment, except in the event
of a wrongful termination by the Company, be engaged, concerned or interested,
either directly or indirectly in any capacity (including but not limited to as
principal, agent, advisor, employee, consultant, or officer) in any trade or
business or occupation whatsoever in Singapore, Hong Kong & People’s Republic of
China which would or might reasonably be considered to compete with the
Restricted Business. (B) Non-dealing with clients The Executive shall not during
his employment or at any time during six (6) months period after the date of
termination of his employment, except in the event of a wrongful termination by
the Company, either on his own account or in conjunction with or on behalf of
any other person, have business dealings directly or indirectly with any person
who is a Restricted Client or Prospective Client provided always that nothing
contained in this clause shall be deemed to prohibit the seeking or doing of
business not in direct or indirect competition with the Restricted Business. (C)
Non-solicitation of clients The Executive shall not during his employment or at
any time during six (6) months period after the date of termination of his
employment, except in the event of a wrongful termination by the Company, either
on his own account or in conjunction with or on behalf of any other person
solicit or interfere with or attempt to solicit or interfere with the Company’s
and/or any other Group Company’s relationship with any Restricted Client or
Prospective Client, provided always that nothing contained in this clause shall
be deemed to prohibit the seeking or doing of business not in direct or indirect
competition with the Restricted Business.

 

 

[tv484862_img4.jpg]

 (D) Non-solicitation of employees The Executive shall not during his employment
or at any time during six (6) months period after the date of termination of his
employment, except in the event of a wrongful termination by the Company, either
on his own account or in conjunction with or on behalf of any other person,
solicit or entice away or attempt to solicit or entice away (or assist any other
person whether by means of the supply of names or expressing views on
suitability or otherwise howsoever to solicit or entice away) from the Company
and/or any other Group Company, any individual who is a management and/or senior
employee or director or officer of the Company and/or any other Group Company,
whether or not any such person would commit a breach of contract by reason of
his leaving service. 13.2. Each of the restrictions in this clause shall be
construed as a separate and independent restriction and if one or more of the
restrictions is found to be void or unenforceable, such void or unenforceable
part shall be deemed deleted and the validity of the remaining restrictions
shall not be affected. 14. Termination 14.1. The Executive’s employment may be
terminated by either party giving at any time one (1) months’ written notice or
payment in lieu. 14.2. The Executive's employment may be terminated summarily by
the Company without notice or payment in lieu of notice if the Executive
misconducts himself such conduct being inconsistent with the due and faithful
discharge of his duties. 14.3. The Executive's employment may be terminated by
the Company giving at any time seven (7) days’ notice or payment in lieu if the
Executive: (A) has a bankruptcy order made against him or if he makes any
arrangement or composition with his creditors with or for the benefit of his
creditors generally; (B) is convicted of any criminal offence other than an
offence which, in the reasonable opinion of the Company, does not affect his
position as an employee of the Company (bearing in mind the nature of the duties
in which he is engaged and the capacity in which he is employed);

 

 

[tv484862_img5.jpg]

 (C) resign with immediate effect from any offices he holds with the Company
and/or any other Group Company; and/or 15.2. For the avoidance of doubt, during
any such period the Company will not have any obligation to provide the
Executive with work but salary and contractual benefits will continue to be
payable and he will remain bound by all of the express and implied obligations
arising out of his employment with the Company, including the obligations of
good faith and fidelity. The Executive agrees that he will comply with any
requests made by the Company pursuant to this clause from time to time and
perform such duties at such place and time as the Company may reasonably
request. 16. Return of property on termination 16.1. In the event of the
termination of the employment of the Executive for whatever reason, the
Executive immediately shall deliver up to the Company or its authorised
representative any property of the Company and/or any other Group Company which
may be in his possession, custody or control, including without limitation
minutes, memoranda, correspondence, notes, records, reports, sketches, plans,
credit cards, security cards/passes, Company-provided mobile phone, discs, keys,
software, address books, databases, proposals, electronic mail, files or other
documents, whether or not the property was originally supplied to him by the
Company or any other Group Company. The Executive’s obligations under this
clause include the return of all copies(whether in hard copy or electronic
form), drafts, reproductions, notes, extracts or summaries (however stored or
made) of all documents and software. 16.2. If so requested, the Executive shall
provide to the Company a signed statement confirming that he has complied fully
with this clause. 17. Governing law and jurisdiction 17.1. This Agreement and
the Executive’s employment shall be governed by, and construed in accordance
with, the laws of People’s Republic of China. 17.2. The Company and the
Executive agree to submit to the non-exclusive jurisdiction of the People’s
Republic of China courts and labour tribunal in respect of any dispute arising
under this Agreement and the Executive’s employment with the Company.

 

 

[tv484862_img6.jpg]

 18. General — 18.1. Employee handbook The Executive is required to comply with
the provisions of any employee handbook implemented by the Company and as
amended at the Company’s discretion from time to time. For the avoidance of
doubt, the Executive shall be deemed to have read and understood the employee
handbook prior to signing this agreement and all of the provisions of the
handbook shall form part of the terms of the Executive’s terms of employment (if
any). 18.2. Equal opportunities The Company is an equal opportunities employer
and the Executive is required to refrain from any discrimination, harassment or
vilification which is prohibited by local laws. The Executive is required to
comply with any equal opportunities policy implemented by the Company from time
to time. 18.3. Data privacy The Executive consents to the Company and/or any
other Group Company holding and processing the data it collects in relation to
him in the course of his employment, for the purposes of the Company's
administration and management of its employees and its business and for
compliance with applicable procedures, laws and regulations and to the transfer,
storage and processing of such data in and outside China. The Executive may
request access to and correction of his personal data by contacting the Human
Resources Department. 18.4. Inconsistency In the event of any conflict between
the terms of this Agreement and any other document recording or purporting to
record the terms of the Executive's employment by the Company, the terms of this
Agreement shall prevail. 18.5. Prior agreements This Agreement and any documents
referred to constitute the entire agreement between the Company and the
Executive. This Agreement shall be in substitution for any subsisting agreement,
service agreement or contract of employment (oral or otherwise) made between the
Company and the Executive or between any other Group Company and the Executive
which shall be deemed to have been terminated by mutual consent with effect from
the Commencement Date. The Executive warrants and agrees that he is not entering
into this Agreement in reliance on any representation not expressly set out in
this Agreement.

 

 

[tv484862_img7.jpg]

 18.6. Severability If any provision of this Agreement or a clause hereof is
determined to be illegal or unenforceable by any court of law or any competent
governmental or other authority, the remaining provisions within that clause and
the remainder of this Agreement shall be severable and enforceable in accordance
with their terms, so long as this Agreement, without such terms or provisions,
does not fail its essential purpose. The parties shall negotiate in good faith
to replace any such illegal or unenforceable provisions with suitable substitute
provisions which will maintain as far as possible the purposes and the effect of
this Agreement. 18.7. Notices Any notice to be given under this Agreement shall
be given in writing and may be sent, addressed in the case of the Company to its
registered office for the time being and in the case of the Executive to him at
his last known place of residence or given personally, and any notice given by
post shall be deemed to have been served at the expiration of 48 hours after the
same was posted. SIGNED by ) for and on behalf of the ) Board of Moxian, Inc )
Name: Tan Wan Hong Position: CFO of Moxian, Inc 5/2/2018 SIGNED by the Executive
) Name: Yin Yi Jun 5/2/2018

 